Title: To Thomas Jefferson from Gouverneur Morris, 10 June 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 10 June 1792

I have the Honor to acknowlege your favors of the tenth of March and twenty eighth of April. My last was of the 25th of April. As Mr.  Short remaind here untill the second Instant and was better acquainted with the current Transactions I relied on him for the Communication of them. He inform’d you that we obtain’d an Interview with Mr. de Mourier on the fifteenth of May. In this Interview he told me that he thought it was best that I should be presented to the King immediately, but yet my first Audience did not take Place untill the third of this Month. He apologiz’d for this Delay as proceeding from the State of public Affairs which kept him continually occupied and agitated. I shall have occasion presently to say Something about them. In our first conversation as a fair Opportunity presented itself I made Use of it to tell him that during my Residence here in a private Character I had as well from my Attachment to the Cause of Liberty in general as to the Interests of France in particular endeavor’d to effectuate some Changes in the Constitution which appear’d to me essential to it’s Existence. That being now in a public Character I thought it my Duty to avoid all Interference in their Affairs of which from henceforth I should be a meer Spectator. I will not trouble you with repeating what pass’d at my Reception by the King and Queen.
On the next Day I dind with Mr. Demourier and delivered the Letter from the President to the King on his Acceptance of the Constitution, of which Letter I had previously made a Translation to avoid Mistakes of their Agents which are not uncommon. By the bye Several Members of the Corps diplomatique have spoken to me on the Subject of this Letter which has given them a high Idea of the President’s Wisdom. I took occasion according to your Instructions to mention the obnoxious Acts of the late Assembly both to Mr. de Mourier and to Mr. Boncarére his confidential Secretary. The latter told me that he coincided with me in Opinion fully on that Subject but that Nothing could be done till they brought the Assembly into more Consistency. That they could indeed command a Majority but that they could not bring that Majority into a Support of other Measures than those of the Moment. That (however) we might digest the Business and put it in Train. Mr. de Mourier told me that his System of politics was extremely simple. That a Power so great as France stood in no Need of Alliances and therefore he was against all Treaties other than those of Commerce. That he would very readily enter with me into the Consideration of a Treaty of Commerce but wished me to defer it untill he should return from the Frontiers.
In Order that you may fully understand the Facts which I shall have Occasion to communicate I think it most advisable to mention the State of Affairs in this Country such as it appears to me. I shall avoid speaking of Characters for evident Reasons. You are already inform’d  I suppose of the Reasons which led to a Declaration of War against the King of Hungary, and you know that the Hope of an Insurrection in the austrian Flanders was among those Reasons. Indeed the Intention to excite it and the Efforts made to that Effect have (for the First Time I beleive in modern Days) been publicly avowed. This Hope has hitherto prov’d fallacious and indeed as far as can be judg’d from the Temper and Character of the Flemish People and from the Information I have been able to collect it seems to be the better Opinion that however they may feel an Aversion to the austrian Government they are still less dispos’d to that of France. There is therefore no Probability of any capital Diversion in that Quarter and the Chance of it is daily decreasing from two natural Causes. First that the French Troops are extremely undisciplin’d, and secondly that the Force of their Enemies will soon receive very considerable Additions. On the first of these Heads I need say Nothing since you will receive from various Quarters the sufficient Evidences. In Respect to the latter having combind all the Intelligence which can be relied on it results that about the middle of next Month the allied Armies will be one hundred and eighty thousand strong exclusive of the french Emigrants. It is doubtful whether these last will be permitted to act, and for the following Reasons. First it is not to be supposd that twenty thousand Gentlemen Volunteers serving at their own Expence can be well disciplind, consequently it is to be apprehended that they will be more injurious to their Friends than to their Enemies. Secondly it is next to impossible that in such a Number all irritated by Injuries either real or supposed there should not be some who will act more from Motives of private Vengeance than Regard to public Good and it is certain that Acts of Cruelty and Injustice will rather tend to prolong than terminate the Contest at least to give it that Termination which they wish for. Thirdly it is notorious that the great Mass of the french Nation is less solicitous to preserve the present order of Things than to prevent the Return of the antient Oppressions; and of Course would more readily submit to a pure Despotism than to that Kind of Monarchy whose only Limits were found in those noble legal and clerical Corps by which the People were alternately oppressed and insulted. And this Observation leads naturally to the Object of the Combind Powers, which I conceive to be the Establishment of a military Government on the Ruins of that anarchic System which now prevails, and in the Continuance of which no Power but England has any Interest. The others seeing that without a Counterpoise in the marine Scale Britain must possess the Empire of the ocean (which in the present commercial State of the World is a Kind of universal Empire) cannot but wish to reestablish  this Kingdom. But a great Question occurs. What Kind of Government shall be established. The Emigrants hope for their Darling Aristocracy: but it can hardly be supposd that Kings will exert themselves to raise abroad what they labor incessantly to destroy at Home, and more especially as the french Revolution having been begun by the Nobles, the Example will be so much the more striking if they become the Victims of it. But if the allied Monarchs have an Interest in destroying the Aristocracy, they have a much stronger and a more evident interest in preventing a free and well poiz’d System from being adopted. Such System must inevitably extend itself, and force the Neighbouring Powers to relax from their Tyranny. If the Court of Berlin could have been insensible to this Truth, in which it is so deeply interested, the zealous Reformers here would not have permitted the prussian Ministers to slumber over their Danger. The Desire to propogate and make Converts to their Opinions has led them so far that the Quarrel which might have been only political has become personal, and I have good Reason to beleive, Notwithstanding the profound Secrecy which is preserv’d respecting the Designs of the grand Alliance, that it is in Contemplation to put all Power into the Hands of the King. Things have been prepard for that Event by the inconsiderate Partizans of Liberty. In their Eagerness to abolish antient Institutions they forgot that a Monarchy without intermediate Ranks is but another Name for Anarchy or Despotism. The first, unhappily, exists to a Degree scarcely to be parralleld, and such is the Horror and Apprehension which licentious Societies have universally inspired that there is some Reason to beleive the great Mass of french Population would consider even Despotism as a Blessing, if accompanied with Security to Person and Property such as is experienced under the worst Governments in Europe. Another great Means of establishing Despotism here is to be found in that national Bankruptcy which seems to be inevitable. The Expence of the last Month exceeded the Income by about ten Millions of Dollars. This Expence continues to increase, and the Revenue to diminish. The Estate of the Clergy is consumed and the Debt is as great as at the Opening of the States General. The current Expence has, by taking away the Property of the Church, been encreasd about a sixth. The Dilapidation in every Department is unexampled. And they have, to crown all, an encreasing Paper Money which already amounts to above three hundred Millions of Dollars. From such Facts it is impossible not to draw the most sinister Presages. The Country People have hitherto been actuated in a great Measure by the Hope of Gain. The Abolition of Tithes, of feudal Rights, and burthensome Taxes, was so pleasant that a cold Examination  of Consequences could not be admitted; still less an Enquiry into the strict Measure of Justice. Next to the Abolition came on those philosophical and mathematical Arrangements of the Fisc which are very beautiful and satisfactory, and to which there lies but one Objection of any Consequence which is that they are inexecutable. Now I have frequently observed that when Men are brought to abandon the Paths of Justice it is not easy to arrest their Progress at any particular Point, and therefore as the whole Kingdom (Paris excepted) is interested in the Non Payment of Taxes the Question will be decided without much Difficulty if once the Legislature get out of this City.
They are already preparing for a March, and it is intended to take the King with them to which Effect a Decree has already passed to disband his Life Guard, and another to collect 20000 Men to the Northward of this City. An Opposition will be made by the parisian Militia to the latter Decree, because they begin to perceive the Object: and as it seems to be a pretty general Opinion among them that no capital Opposition will be made to the austrian and prussian Troops, they consider the Person of Louis the sixteenth as forming the most solid Reliance they have to protect them from Plunder and Outrage. This Decree may therefore occasion either a Schism between the Militia and the Assembly, or among the Inhabitants of Paris, or both. Already there exists a serious Breach between the Members of the present Administration, and a Part of them must go out. I have the best Reason to beleive that the whole will be changed before many Weeks, and some of them within a few Days. There exists also a mortal Enmity between different Parties in the Assembly. At the Head of the jacobine Faction is the Deputation of Bourdeaux, and that City is (as you know) particularly indisposed to our commercial Interests. It is this State of universal Hostility or rather Confusion to which Demourier alluded when he apologizd for delaying my Audience. And it was this also which his Confidant had in View when he mention’d the Necessity of waiting for a greater Consistency in the Legislature before any Thing could be done.
I mention’d to you above that Mr. Demourier had it in Contemplation to visit the Frontiers. This was in his Quality of principal Minister, and certainly not as Minister of foreign Affairs. One of his principal Advisers tells me that he has dissuaded him from taking that Step. The Object was to bring the Army to Action; for having brought on a State of Hostility for which he is personally responsible, he is deeply concern’d in the Success and he has little Hope unless from a Coup de Main before the Armies of the Enemy are collected. In Consequence, he has given repeated orders to fight both to Monsieur Luckner and  Monsieur de la fayette. The former has declin’d, and the latter peremptorily refus’d; the Situation of their respective Armies not permitting any well grounded Expectations. At present the two Armies are in March to form a Junction, when the whole will be commanded by Monsieur Luckner. It is expected that he will be at the Head of 60.000 pick’d Troops, and the Austrians cannot well oppose above 35.000. It is said that they are to act immediately, but I have pretty good Reason to beleive that the Stroke will be about the twentieth to the twenty fifth.
Mr. de Mourier told me that he was perfectly easy in Respect to Prussia whose only Object was to get the House of Austria fairly engaged and then to take Advantage of it’s Embarrasments. I told him that he must of Course be well inform’d on that Subject but that since the Departure of the prussian Minister without taking Leave I could not but suppose the Intentions of that Court were more serious than he imagin’d. He gave me many Reasons for his Opinion, which I should have suppos’d to be only an ostensible one, if one of his Intimates had not on another Occasion quoted it to me, and if I did not know the principal Channel thro which he derives his Intelligence. A late Circumstance will tend rather to establish than remove this Opinion, I mean the Attack of Poland by the Empress of Russia to overturn the new Constitution. Whether this Movement be in Concert with the austrian and prussian Cabinets or not is doubtful. I cannot as yet make up any tolerable Judg’ment on the Subject, but I beleive that in either Case those Cabinets will pursue their Object in Regard to this Country.
The Details I have entered into and the Informations which you will collect from the public Prints will shew that in the present moment it will be very difficult to excite Attention to other Objects than those by which they are so strongly agitated. The best Picture I can give of the french Nation, in this moment, is that of Cattle before a Thunder Storm. And as to the Government, every Member of it is engagd in the Defence of himself or the Attack of his Neighbor. I shall notwithstanding pursue the Objects which you recommend. The Obstacles to Success form but Incitements to the Attempt. It must however be made with Caution because any sudden Change of Affairs may bring forward Persons who would oppose a Measure, merely because their Predecessors had approvd of it.
You desird me among other Things to send you the Moniteur but the Editor of that Paper does not give so faithful a Report of what passes in the Assembly, as you will find in the Logo graphe. If there be any one of the Gazetteers who is impartial it is the Author or rather  Transcriber of this. I send you of Course the Gazette of France, which says you know whatever the Ministry order it to say. The Patriote français written by Mr. Brissot will give you the Republican Side of the Question, as the Gazette universelle does that of the Kind of Monarchy proposed by the Constitution. The Paper call’d the Indicateur is written by a Party who wish a more vigorous executive, altho (strange to tell) this Party consists of the Persons who in the Beginning of the late Assembly did every Thing to bring the Kingdom into the Situation now experienced. The Journal of the Jacobines will give you what passes in that Society. The Gazette of Leyden which I transmit according to your Request will convey a Kind of Digest of all these different Sentiments and Opinions. Thus Sir if you have the Patience to look over these several Papers you will have a clear View not only of what is done but of what is intended. For the present I take my Leave with the Assurances of that sincere Respect and Esteem with whch I am yours

Gouv Morris

